Citation Nr: 1629872	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  08-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for pseudosciatica of the left lower extremity, claimed as sciatica, as secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to June 1973, January 1975 to December 1977, and from July 1978 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2014, the Board remanded an additional claim for service connection for anaphylactic reaction anaphylaxis to the Agency of Original Jurisdiction for development.  A March 2015 rating decision granted service connection for that disability.  As the March 2015 rating decision fully granted that claim, that issue is no longer before the Board.


FINDING OF FACT

The Veteran's diagnosed pseudosciatica of the left lower extremity is caused by a service-connected low back disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for pseudosciatica of the left lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2015).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).

The Board has considered all evidence of record as it bears on the question of service connection.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran claims that he has radicular pain and numbness related to a service-connected low back disability.  In a December 2008 statement, the Veteran wrote that he experienced sciatic pain radiating down his leg during service in 1984.  The Veteran indicated that he had experienced intermittent symptomatology since that time.  The Veteran stated that he only wished for the condition to be service connected at a 0 percent rating so that he could receive treatment if it ever worsened.

Service medical records indicate reports of low back pain with radicular symptomatology beginning in October 1984.  In a May 1989 service medical record, a service examiner diagnosed low back pain and periodic radiculitis.  

During the pendency of this appeal, in a June 2007 VA orthopedic examination report, provided to determine the extent of the service-connected low back disability, a VA examiner noted that the Veteran experienced no visible neurological abnormalities upon physical examination.  

In a June 2007 VA treatment record, a VA examiner noted that the Veteran had numbness of the legs.  

In an August 2007 VA treatment record, a VA examiner noted that the Veteran experienced pain in his lower back, radiating to his hip during straight leg testing, and diagnosed hip and back pain with radiation.

In a July 2012 VA medical examination report, after reviewing the claims file, a VA examiner noted that the Veteran had a history of radicular symptomatology since an in-service back injury.  The examiner further found evidence of a neurological disability involving the left lower extremity on physical examination.  The examiner noted that EMG and NCV tests taken that day showed no evidence of radiculopathy or sciatic nerve injury.  However, the examiner diagnosed pseudosciatica of the left lower extremity, caused by the service-connected low back disability.   

At the time of the July 2012 VA medical examination, the examiner found no evidence of a sciatic disability upon neurological testing.  However, the examiner diagnosed the Veteran with pseudosciatica of the left lower extremity after a physical examination and a review of the claims file.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that left leg pseudosciatica is due to a service-connected low back disability.  Therefore, service connection for a pseudosciatica of the left lower extremity is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).





ORDER

Service connection for pseudosciatica of the left lower extremity is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


